FILED
                             NOT FOR PUBLICATION                           DEC 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GERONIMO ALVAREZ,                                No. 12-74070

               Petitioner,                       Agency No. A029-138-490

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                               December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Geronimo Alvarez, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s denial of his motion to reopen deportation proceedings to

pursue relief under the Nicaraguan and Central American Relief Act of 1997


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“NACARA”). We have jurisdiction under 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reopen, Avagyan v. Holder, 646 F.3d 672,

674 (9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Alvarez’s motion to reopen

as untimely where the motion was filed more than eleven years after the relevant

deadline, see 8 C.F.R. § 1003.43(e)(1) (a motion to reopen to pursue special rule

suspension of deportation under NACARA must be filed no later than September

11, 1998), and Alvarez failed to demonstrate the due diligence required to obtain

equitable tolling of the filing deadline, see Avagyan, 646 F.3d at 679 (equitable

tolling is available to a petitioner who is prevented from filing because of

deception, fraud or error, and exercised due diligence in discovering such

circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                   12-74070